___________

                                    No. 96-1745
                                    ___________

Michael Lee Scott,                        *
                                          *
              Appellant,                  *
                                          *
     v.                                   *   Appeal from the United States
                                          *   District Court for the
Mike Kemna; Dan Smith,                    *   Western District of Missouri
Superintendent of Fulton                  *
Reception and Diagnostic Center; *                [UNPUBLISHED]
Denise Westhoff,                          *
                                          *
              Appellees.                  *

                                    ___________

                     Submitted:      April 3, 1996

                           Filed:   May 7, 1996
                                    ___________

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
                               ___________


PER CURIAM.


     Michael Lee Scott, a Missouri inmate, appeals from the final order
of the District Court1 for the Western District of Missouri, dismissing
with prejudice his 42 U.S.C. § 1983 action claiming deliberate indifference
to serious medical needs.      The district court dismissed the action as to
two defendant prison officials, concluding that Scott was suing them on the
basis of respondeat superior.       The district court granted summary judgment
in favor of the remaining defendant, concluding that Scott had not shown
deliberate indifference and had merely disagreed with the course of his
medical treatment.    We have carefully reviewed the record, and




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
we conclude the judgment of the district court was correct.   Accordingly,
we affirm.   See 8th Cir. R. 47A(a).


     A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-